            Case 1:18-cv-02260-TJK Document 40 Filed 05/15/20 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


RURAL EMPOWERMENT ASSOCIATION
FOR COMMUNITY HELP et al.,

               Plaintiffs,

       v.                                             Civil Action No. 18-2260 (TJK)

UNITED STATES ENVIRONMENTAL
PROTECTION AGENCY et al.,

               Defendants.


                                             ORDER

       Upon consideration of the record in this case, including the Amended Complaint, ECF

No. 29, Defendants’ Motion to Dismiss, ECF No. 30, and the legal memoranda and other papers

submitted by the parties, as well as the applicable law, and for reasons to be stated on the record,

it is hereby ORDERED that Defendants’ motion, ECF No. 30, is GRANTED IN PART and

DENIED IN PART. It is further ORDERED that Counts I and III of Plaintiffs’ Amended

Complaint, ECF No. 29, are DISMISSED without prejudice.

       SO ORDERED.

                                                              /s/ Timothy J. Kelly
                                                              TIMOTHY J. KELLY
                                                              United States District Judge

Date: May 15, 2020
